                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            PHIL SHIN,                                        Case No. 18-cv-05626-NC
                                  11
                                                         Plaintiff,                           ORDER GRANTING IN PART
Northern District of California




                                  12                                                          PLAINTIFF’S MOTION FOR
 United States District Court




                                                  v.                                          ATTORNEYS’ FEES
                                  13
                                            PLANTRONICS, INC.,                                Re: Dkt. No. 85
                                  14
                                                         Defendant.
                                  15
                                  16
                                  17           In this consumer class action, plaintiff Phil Shin represented a class of headphone
                                  18   buyers against defendant Plantronics, Inc., alleging that Plantronics’s BackBeat FIT
                                  19   wireless headphones did not work as advertised. After Plantronics moved to dismiss, the
                                  20   parties reached a settlement. In a separate order, the Court granted final approval of the
                                  21   settlement. Here, the Court addresses Class Counsel’s request for attorneys’ fees and the
                                  22   class representative’s service award.
                                  23   I.     Legal Standard
                                  24           When a class action settlement awards attorneys’ fees, the fee award must be
                                  25   evaluated in the overall context of the settlement. Knisley v. Network Assocs., 312 F.3d
                                  26   1123, 1126 (9th Cir.2002). The court “ha[s] an independent obligation to ensure that the
                                  27   award, like the settlement itself, is reasonable, even if the parties have already agreed to an
                                  28   amount.” In re Bluetooth Headsets Prods. Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011).
                                  1           The lodestar method is often used to calculate reasonable attorneys’ fees in class
                                  2    actions without a common fund. See, e.g., Schuchardt v. Law Office of Roy W. Clark, 314
                                  3    F.R.D. 673, 688 (N.D. Cal. 2016). Although the lodestar figure is generally presumed to
                                  4    be a reasonable fee award, a district court “may, if circumstances warrant, adjust the
                                  5    lodestar to account for other factors which are not subsumed within it.” Id. (internal
                                  6    citation and quotation marks omitted). Camacho v. Bridgeport Fin., Inc., 523 F.3d 973,
                                  7    978 (9th Cir. 2008). The lodestar is calculated by multiplying the number of hours
                                  8    reasonably expended by the prevailing party by a reasonable hourly rate. Bluetooth, 654
                                  9    F.3d at 941. Then, the district court may adjust the lodestar by an appropriate multiplier to
                                  10   reflect “reasonableness factors, including the quality of representation, the benefit obtained
                                  11   for the class, the complexity and novelty of the issues presented, and the risk of
                                       nonpayment.” Id. at 941–42 (internal quotation marks and citation omitted).
Northern District of California




                                  12
 United States District Court




                                  13   II.   Discussion
                                  14         A.   Reasonableness of Attorneys’ Fees and Expenses
                                  15          Class Counsel seek $650,000, inclusive of $42,210.24 in costs. See Dkt. No. 85.

                                  16   Class Counsel estimates their lodestar at $743,099. See id. at 11. Class Counsel calculated

                                  17   their lodestar by multiplying the number of hours expended in this litigation—1,427.9

                                  18   hours—with hourly rates for attorneys and staff across four firms ranging from $125 for

                                  19   legal assistants to $850 for senior attorneys. Id. at 10–11. The requested award therefore

                                  20   represents a negative lodestar of approximately 0.8.

                                  21          The Court finds that the requested hourly rates are reasonable and reflect Class

                                  22   Counsel’s experience. The rates are also well within rates approved by other courts in this

                                  23   district. See, e.g., Superior Consulting Servs., Inc. v. Steeves-Kiss, No. 17-CV-06059-

                                  24   EMC, 2018 WL 2183295, at *5 (N.D. Cal. May 11, 2018).

                                  25          However, the Court is not persuaded by the number of hours purportedly expended

                                  26   by Class Counsel. As explained above, this class action settled remarkably early—before

                                  27   the Court even ruled on Plantronics’s motion to dismiss. Although Class Counsel certainly

                                  28   engaged in informal discovery and extensive preparations for settlement, no formal
                                                                                     2
                                  1    discovery was taken and there was almost no adversarial motion practice over the course
                                  2    of this litigation. The Court is not convinced that Class Counsel’s use of 1,427.9 hours
                                  3    across four law firms, 16 attorneys, and eight supporting staff represents a reasonable
                                  4    expenditure of time.
                                  5           Review of Class Counsel’s supporting declarations reinforce this view. Class
                                  6    Counsel’s declarations record hours spent on investigation, discovery, motion practice,
                                  7    legal research, case conferences/strategy, mediation, travel, settlement, and “other.” See,
                                  8    e.g., Dkt. No. 85-2. Although counsel did not provide detailed time records, a broad
                                  9    overview of the declarations plainly show that the hours expended are not reasonable.
                                  10          For example, Goldenberg Schneider, LPA reported spending 191.90 hours on
                                  11   motion practice (including hearings) and 31.20 hours on legal research. See Dkt. No. 85-2.
                                       Shepherd, Finkelman, Miller & Shah, LLP reported spending 23.30 hours on motion
Northern District of California




                                  12
 United States District Court




                                  13   practice and 4.80 hours on legal research. See Dkt. No. 85-5. Markovits, Stock &
                                  14   DeMarco LLC reported spending 30.1 hours on motion practice and 74.1 hours on legal
                                  15   research. See Dkt. No. 85-8. And Finney Law Firm reported spending 36.1 hours on
                                  16   motion practice and 36.5 hours on legal research. See Dkt. No. 85-11. This amounts to a
                                  17   total of 281.4 hours on motion practice and 146.6 hours on legal research. The only
                                  18   substantive motion practice in this lawsuit, however, was a single motion to dismiss, three
                                  19   unopposed motions for settlement approval, and the instant motion for attorneys’ fees. In
                                  20   essence, Class Counsel purportedly billed over 400 hours to draft and compile five
                                  21   briefs—three of which were relatively formulaic motions for settlement approval. Cf. Eric
                                  22   B. Fromer Chiropractic, Inc. v. N.Y. Life Ins. & Annuity Corp., No. 15-cv-04767-AB
                                  23   (JCx), 2017 U.S. Dist. LEXIS 155506, at *6–8, 11–15 (C.D. Cal. Sept. 22, 2017) (finding
                                  24   that hours billed for preparing an opposition to a motion to dismiss and settlement approval
                                  25   motions were excessive). And in light of Class Counsel’s decades of experience, such
                                  26   routine motion practice should not require so many hours.
                                  27          Likewise, Class Counsel also reported spending a combined total of 251 hours for
                                  28   strategy conferences. See Dkt. Nos. 85-2, 85-5, 85-8, 85-11. The relatively short duration
                                                                                    3
                                  1    of this lawsuit and the dearth of substantial litigation do not reasonably warrant such
                                  2    significant expenditures of time. In short, the lodestar is unreasonable.
                                  3             Accordingly, the Court reduces all hours by 30 percent as detailed in the chart
                                  4    below:
                                                                Hourly
                                  5          Timekeeper                     Hours Billed      Adjusted Hours       Adjusted Lodestar
                                                                 Rate
                                  6
                                        Jeffrey Goldenberg        $650          382.5               267.8             $174,070.00
                                  7
                                         Todd B. Naylor           $600           18.9               13.2               $7,920.00
                                  8
                                         Robert Sherwood          $550          194.2               135.9             $74,745.00
                                  9
                                             Cheryl Pence         $125           52.1               36.5               $4,562.50
                                  10
                                         Stephanie Vaaler         $150           50.2               35.1               $5,265.00
                                  11
                                              James Shah          $850          105.3               73.7              $62,645.00
Northern District of California




                                  12
 United States District Court




                                          Ronald Kravitz          $750           0.9                 0.6               $ 450.00
                                  13
                                         Nathan Zipperian         $700           1.0                 0.7               $ 490.00
                                  14
                                          Chiharu Sekino          $200           0.8                 0.6               $ 120.00
                                  15
                                               Sue Moss           $200           3.5                 2.5               $ 500.00
                                  16
                                             Christine Mon        $200           5.2                 3.6               $ 720.00
                                  17
                                             Alexa White          $200           8.4                 5.9               $1,180.00
                                  18
                                             Bill Markovits       $700          124.5               87.2              $61,040.00
                                  19
                                          Louise Roselle          $700           3.4                 2.4               $1,680.00
                                  20
                                        Christopher Stock         $650           0.1                 0.1                $ 65.00
                                  21
                                          Terence Coates          $530           36.2               25.3              $13,409.00
                                  22
                                             Justin Walker        $530           47.6               33.3              $17,649.00
                                  23
                                       Zachary Schaengold         $375           39.4               27.6              $10,350.00
                                  24
                                             Dylan Gould          $300           6.8                 4.8               $1,440.00
                                  25
                                  26   ///

                                  27   ///

                                  28   ///

                                                                                        4
                                  1        Diane Pendygraft1     $150            1.2                  0.8                $ 120.00
                                  2        Laura Linneman        $150            12.0                 8.4                $1,260.00
                                  3        Jenna Pottschmidt     $150            41.3                28.9                $4,335.00
                                  4          Justin Walker       $500           184.9                129.4              $64,700.00
                                  5        Laura Linneman        $150            62.6                43.8                $6,570.00
                                  6                            Total Adjusted Lodestar                                 $515,285.50
                                  7            District courts are encouraged to cross-check attorneys’ fees calculations against a
                                  8    second method “to guard against an unreasonable result.” Bluetooth, 654 F.3d at 944. In
                                  9    fee-shifting cases like this one, however, a percentage cross-check is less useful. See
                                  10   Congdon v. Uber Techs., Inc., No. 16-cv-02499-YGR, 2019 WL 2327922, at *3 (N.D. Cal.
                                  11   May 31, 2019); see also Parkinson v. Hyundai Motor Am., 796 F. Supp. 2d 1160, 1171
Northern District of California




                                  12   (C.D. Cal. 2010) (“[W]hile the Court has discretion to perform a ‘cross-check’ against the
 United States District Court




                                  13   total class recovery, it is not required.”). A cross-check is particularly difficult here
                                  14   because the parties have yet to determine the precise breakdown of class members’
                                  15   submitted claims.
                                  16           In any case, the total monetary value of the class’s recovery ranges from $1,247,425
                                  17   to $2,494,850.2 Applying the Ninth Circuit’s 25% benchmark yields an attorneys’ fees
                                  18   recovery range of $311,856.25 to $623,712.5. See In re Coordinated Pretrial Proceedings
                                  19   in Petroleum Prods. Antitrust Litig., 109 F.3d 602, 607 (9th Cir. 1997) (“It is reasonable
                                  20   for the district court to compare the lodestar fee, or sum of lodestar fees, to the 25%
                                  21
                                       1
                                  22     There is a discrepancy between Ms. Pendygraft’s billed hours in Markovits, Stock &
                                       DeMarco, LLC’s supporting exhibit and as reported in Class Counsel’s motion. Compare
                                  23   Dkt. No. 85 at 10 with Dkt. No. 85-8. In the motion, Ms. Pendygraft purportedly billed
                                       46.1 hours (see Dkt. No. 85 at 10), but the supporting exhibit lists only 1.2 hours and
                                  24   instead attributes 44.9 hours to unnamed “Paralegal Support” (see Dkt. No. 85-8).
                                       Because the 44.9 hours are inadequately supported, the Court will only consider the 1.2
                                  25   hours specifically attributed to Ms. Pendygraft.
                                       2
                                  26    Class Counsel reports that the settlement administrator has received 49,897 claims. See
                                       Dkt. No. 95-1 at 2. The low end was calculated by assuming each claim is a valid claim
                                  27   for the $25 cash payout, while the high end was calculated by assuming each claim is a
                                       valid claim for the $50 cash payout. If any claim is a valid claim for the extended
                                  28   warranty, the monetary value of the class’ recovery would be lower. See Dkt. No. 85 at 16
                                       (Class Counsel opining that the extended warranty is worth approximately $10).
                                                                                    5
                                  1    benchmark, as one measure of the reasonableness of the attorneys’ hours and rates.”). The
                                  2    Court’s reduced lodestar falls in the upper end of that range.
                                  3           The Court further finds that a lodestar multiplier is not warranted. This is not one
                                  4    of the “rare” and “exceptional” cases that warrant a multiplier. Van Gerwen v. Guarantee
                                  5    Mut. Life Ins. Co., 214 F.3d 1041, 1045 (9th Cir. 2000). While the results achieved for the
                                  6    class were significant, the issues in this case are not novel or complex. Likewise, given the
                                  7    early settlement, the merits of the class’s claims had not yet been tested. Thus, the Court
                                  8    adjusts Class Counsel’s lodestar to $515,285.50 and declines to apply a multiplier.
                                  9           Including Class Counsel’s request for $42,210.24 in litigation expenses (see Dkt.
                                  10   No. 85-3, 85-6, 85-9, 85-12), the Court awards Class Counsel a total of $557,495.74 in
                                  11   attorneys’ fees and costs.
Northern District of California




                                  12       B.     Service Award
 United States District Court




                                  13          Class representative awards or service awards “are discretionary . . . and are
                                  14   intended to compensate class representatives for work done on behalf of the class, to make
                                  15   up for financial or reputational risk undertaken in bringing the action, and, sometimes, to
                                  16   recognize their willingness to act as a private attorney general.” Rodriguez v. West
                                  17   Publishing Corp., 563 F.3d 948, 958–959 (9th Cir. 2009). In making the discretionary
                                  18   determination whether to grant such an award, the district court considers relevant factors
                                  19   including “the actions the plaintiff has taken to protect the interests of the class, the degree
                                  20   to which the class has benefitted from those actions, . . . [and] the amount of time and
                                  21   effort the plaintiff expended in pursuing the litigation.” Staton v. Boeing Co., 327 F.3d
                                  22   938, 977 (9th Cir. 2003).
                                  23          Here, Shin requests a service award of $5,000. See Dkt. No. 85 at 18–19. Shin
                                  24   actively participated in this case (see Dkt. No. 85-13 ¶ 3) and the Court agrees that his
                                  25   participation merits a service award.
                                  26          The Court finds that Shin’s requested award $5,000 is reasonable and appropriate
                                  27   compensation for the work and risk undertaken by spearheading this litigation as class
                                  28   representatives. See, e.g., In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir.
                                                                                      6
                                  1    2000) (approving $5,000 to two plaintiff representatives of 5,400 potential class members
                                  2    in $1.75 million settlement); Hopson v. Hanesbrands, Inc., No. 08-cv-0844-EDL, 2009
                                  3    WL 928133, at *10 (N.D. Cal. Apr. 3, 2009) (approving $5,000 award to one member of
                                  4    217-member class from $408,420 settlement amount).
                                  5    III. Conclusion
                                  6          The Court GRANTS IN PART Shin’s motion for attorneys’ fees. The Court awards
                                  7    Class Counsel $557,495.74 in fees and costs. The Court also awards Shin a service award
                                  8    of $5,000.
                                  9          IT IS SO ORDERED.
                                  10
                                  11   Dated: January 31, 2020                  _____________________________________
                                                                                      NATHANAEL M. COUSINS
Northern District of California




                                  12                                                  United States Magistrate Judge
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   7
